Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 42-47, 49-58 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A varistor (50) comprising: a thermally-activated override adapted, in use, to disconnect the varistor disc (72) from the feed-through conductor (52) once the temperature of the varistor disc (72) has exceeded a predetermined temperature, and further wherein the varistor disc (72) comprises a sheet of material that is substantially dielectric at low or normal operating voltages, but which is substantially conductive at high voltages, the low voltage being designed for normal operating voltage of a connected device, the said low (normal operating) voltage being substantially any one or more of the group comprising: less than 500V; 480VAC, 277VAC, 275VAC, 250VAC, 230VAC, 220VAC; 120VAC, 95VAC,; 250VDC, 100VDC, 48VDC, 28VDC, 24VDC, and wherein the high voltage 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836